TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-20-00405-CV


  Appellant, Double Happiness Development, Inc.// Cross-Appellant, River Oaks Ranch
                              Homeowners Association

                                               v.

Appellee, River Oaks Ranch Homeowners Association// Cross-Appellee, Double Happiness
                                Development, Inc.


                FROM THE 207TH DISTRICT COURT OF HAYS COUNTY
           NO. 20-1284, THE HONORABLE DAVID JUNKIN, JUDGE PRESIDING



                            MEMORANDUM OPINION


              Appellant Double Happiness Development, Inc., and Cross Appellant River Oaks

Ranch Homeowners Association have filed a joint motion to dismiss their respective appeals.

We grant the motion and dismiss the appeals. See Tex. R. App. P. 42.1(a).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Goodwin, Triana, and Smith

Dismissed on Joint Motion

Filed: March 30, 2021